Detailed Correspondence

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, 4, 6 – 18, 20 – 22, 24, 41, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 21, 41, and 42, the phrase “…or some combination thereof.” is indefinite as it is not readily clear what is inclusive or exclusive, i.e., whether or not the invention would perform equally well with any two or three of such a combination and, if so, which ones specifically.

Dependent claims 2, 4, 6 – 18, 20 – 22, and 24, directly or indirectly, are necessarily rejected based on the rejection of their respective base claims.

Allowable Subject Matter
Claims 1, 21, 41, and 42 (along with their respective dependent claims) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In the context of controlling operation of aerial user equipment (UE), the prior art of record fail to teach, in combination with other limitations, 
determining whether an aerial user equipment (UE) is in an autonomous mode or in a non-autonomous mode, wherein: in response to the aerial UE being in the autonomous mode, reporting the flight path information of the aerial UE in response to a first reporting period expiring, a path deviation of the aerial UE being larger than a deviation threshold; and in response to the aerial UE being in the non-autonomous mode, reporting the flight path information of the aerial UE in response to a second reporting period less than the first reporting period expiring, a flight direction of the aerial UE changing, and a flight speed of the aerial UE changing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/         Primary Examiner, Art Unit 3663